DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 2/28/22 in response to the Office Action of 8/27/21 are acknowledged and have been entered.
	Claims 16-18 and 20-35 are pending.
	Claims 16, 24, 25, and 29 have been amended by Applicant.
	Claims 16-18 and 20-35 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Claim Rejections - 35 USC § 103
Claims 16, 17, 21-29, and 31-35 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Rose (US 6,168,943 B1; 1/2/01).
Rose teaches the DNA sequence of full length vesicular stomatitis virus (identical to “vesicular stomatitis Indiana virus (VSIV) glycoprotein instant SEQ ID NO: 1; see Figure 1 of Rose wherein the C-terminus of one of the proteins is linked to the N-terminus of the other protein and a DNA construct encoding such a recombinant fusion protein vaccine (lines 10-15 of column 8 and lines 62-63 of column 11, in particular). Rose et al further teaches said recombinant fusion protein vaccines comprising the vesicular stomatitis virus glycoprotein and an antigen protein wherein said antigen is inserted into VSV at the C-terminal position (lines 48-53 of column 30, in particular). Rose further teaches the antigen of the recombinant fusion protein vaccines can be used to induce an immune response against a pathogen when the recombinant fusion proteins are used to treat an infectious disease (lines 21-28 of column 4, in particular). Rose further teaches the antigen of the recombinant fusion protein vaccines can be a tumor antigen used to elicit a prophylactic or therapeutic humoral and/or cell mediated immune response resulting in prevention of tumor formation, prevention of metastasis, regression, or inhibition of tumor progression in immunized hosts (second paragraph of column 29, second paragraph of column 31, in particular). Rose further teaches said antigens as comprising epitopes capable of eliciting humoral and cell mediated immune responses (lines 30-35 of column 17, in particular). Rose further teaches enhancing an immune response by co-administering an adjuvant (lines 36-52 of column 3, in particular). Rose further teaches administering the recombinant fusion protein vaccines (lines 31-50 of column 29, in particular). Rose further teaches administering the recombinant fusion protein vaccines by methods such as oral, intradermal, intramuscular, intraperitoneal, intravenous, subcutaneous, intranasal (lines 57-63 of column 31, in particular). Rose further teaches the recombinant fusion protein vaccines are generate by expressing DNA 
Rose does not specifically demonstrate generating nucleic acids encoding the recombinant fusion protein vaccines of Rose comprising tumor antigen (or infectious disease antigen), recombinant fusion protein vaccines encoded by said nucleic acids, compositions recombinant fusion protein vaccines encoded by said nucleic acids comprising an adjuvant, or methods of administering the recombinant fusion protein vaccines to treat cancer or an infectious disease. However, one of ordinary skill in the art would have been motivated with an expectation of success to provide therapeutic benefit to subjects with cancer and subjects with an infectious disease by generating nucleic acids encoding the recombinant fusion protein vaccines of Rose comprising epitopes of tumor antigen (or epitopes infectious disease antigen) wherein the antigens are C-terminal to the full length vesicular stomatitis virus sequence of Rose (as taught by Rose ), express the nucleic acids in host cells to generate the recombinant fusion protein vaccines (as taught by Rose), and administer the recombinant fusion protein vaccines in compositions comprising adjuvant by the administration routes of Rose to subjects with cancer or an infectious disease because Rose teaches the recombinant fusion protein vaccines provide therapeutic benefit (including prophylactic or therapeutic humoral and/or cell mediated immune response resulting in prevention of tumor formation, prevention of metastasis, regression, or inhibition of tumor progression) to both subjects with cancer and subjects with an infectious disease and Rose teaches adjuvants therapeutically enhance the immunogenicity of vaccines. In particular regards to claim 35, the method rendered obvious by Rose (in addition to every other method imaginable) is performed “before” administering 
Comparison of full length vesicular stomatitis virus of Rose and instant SEQ ID NO:1:
Query Match             100.0%;  Score 2780;  DB 2;  Length 511;
  Best Local Similarity   100.0%;  
  Matches  511;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKCLLYLAFLFIGVNCKFTIVFPHNQKGNWKNVPSNYHYCPSSSDLNWHNDLIGTAIQVK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKCLLYLAFLFIGVNCKFTIVFPHNQKGNWKNVPSNYHYCPSSSDLNWHNDLIGTAIQVK 60

Qy         61 MPKSHKAIQADGWMCHASKWVTTCDFRWYGPKYITQSIRSFTPSVEQCKESIEQTKQGTW 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 MPKSHKAIQADGWMCHASKWVTTCDFRWYGPKYITQSIRSFTPSVEQCKESIEQTKQGTW 120

Qy        121 LNPGFPPQSCGYATVTDAEAVIVQVTPHHVLVDEYTGEWVDSQFINGKCSNYICPTVHNS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LNPGFPPQSCGYATVTDAEAVIVQVTPHHVLVDEYTGEWVDSQFINGKCSNYICPTVHNS 180

Qy        181 TTWHSDYKVKGLCDSNLISMDITFFSEDGELSSLGKEGTGFRSNYFAYETGGKACKMQYC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TTWHSDYKVKGLCDSNLISMDITFFSEDGELSSLGKEGTGFRSNYFAYETGGKACKMQYC 240

Qy        241 KHWGVRLPSGVWFEMADKDLFAAARFPECPEGSSISAPSQTSVDVSLIQDVERILDYSLC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KHWGVRLPSGVWFEMADKDLFAAARFPECPEGSSISAPSQTSVDVSLIQDVERILDYSLC 300

Qy        301 QETWSKIRAGLPISPVDLSYLAPKNPGTGPAFTIINGTLKYFETRYIRVDIAAPILSRMV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 QETWSKIRAGLPISPVDLSYLAPKNPGTGPAFTIINGTLKYFETRYIRVDIAAPILSRMV 360

Qy        361 GMISGTTTERELWDDWAPYEDVEIGPNGVLRTSSGYKFPLYMIGHGMLDSDLHLSSKAQV 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GMISGTTTERELWDDWAPYEDVEIGPNGVLRTSSGYKFPLYMIGHGMLDSDLHLSSKAQV 420

Qy        421 FEHPHIQDAASQLPDDESLFFGDTGLSKNPIELVEGWFSSWKSSIASFFFIIGLIIGLFL 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        481 VLRVGIHLCIKLKHTKKRQIYTDIEMNRLGK 511
              |||||||||||||||||||||||||||||||
Db        481 VLRVGIHLCIKLKHTKKRQIYTDIEMNRLGK 511  


In the Reply of 2/28/22, Applicant argues the claims are non-obvious because Rose does not teach “at last one antigen or fragment thereof is inserted into VSV-G at an amino acid position selected from the group consisting of positions 18, 51, 191, 196, 217, 368 and C-terminal, and combinations thereof, wherein position numbering is with respect to vesicular stomatitis Indiana virus (VSIV) glycoprotein amino acid sequence.” and Rose does not teach or suggest recited sites of insertion and there is no sufficient evidence of record for required motivation to modify Rose. 
The amendments to the claims and the arguments found in the Reply of 2/28/22 have been carefully considered. But are not deemed persuasive. In regards to arguments that the claims are non-obvious because Rose does not teach “at last one antigen or fragment thereof is inserted into VSV-G at an amino acid position selected from the group consisting of positions 18, 51, 191, 196, 217, 368 and C-terminal, and combinations thereof, wherein position numbering is with respect to vesicular stomatitis Indiana virus (VSIV) glycoprotein amino acid sequence.” and Rose does not teach or suggest recited sites of insertion and there is no sufficient evidence of record for required motivation to modify Rose, the examiner disagrees. Rose teaches antigen inserted into VSV-G at the C-terminal position wherein position numbering is with respect to vesicular stomatitis Indiana virus (VSIV) glycoprotein amino acid sequence. Specifically, Rose teaches recombinant fusion protein vaccines comprising vesicular stomatitis virus protein  (identical to vesicular stomatitis Indiana virus (VSIV) glycoprotein wherein the C-terminus of one of the proteins is linked to the N-terminus of the other protein and a DNA construct encoding such a recombinant fusion protein vaccine (lines 10-15 of column 8 and lines 62-63 of column 11, in particular). Rose et al further teaches said recombinant fusion protein vaccines comprising the vesicular stomatitis virus glycoprotein and an antigen protein wherein said antigen is inserted into VSV at the C-terminal position (lines 48-53 of column 30, in particular).

Claim Rejections - 35 USC § 103
Claims 16-18, 21-29, and 31-35 remain rejected under 35 U.S.C. 103 as being unpatentable over Rose (US 6,168,943 B1; 1/2/01) as applied to claims 16, 17, 21-29, and 31-35 above, and further in view of Gubin et al (Journal of Clin Invest, 2015, 125(9): 3413-3421).
Teachings of Rose are discussed above.  
Rose does not specifically describe a tumor antigen of the recombinant fusion protein vaccines of Rose as a “neoantigen”.  However, these deficiencies are made up in the teachings of Gubin et al.
Gubin et al teaches neoantigens (abnormal proteins that arise as a consequence of somatic mutations; see page 3413) are known to therapeutically function as tumor vaccine antigens (page 3418, in particular).
One of ordinary skill in the art would have been motivated with an expectation of success to use neoantigens as the antigens of the recombinant fusion protein vaccines of Rose because the antigens of the recombinant fusion protein vaccines of Rose are taught by Rose to 
In the Reply of 2/28/22, Applicant repeats arguments addressed above.

Claim Rejections - 35 USC § 103
Claims 16, 17, and 21-35 remain rejected under 35 U.S.C. 103 as being unpatentable over Rose (US 6,168,943 B1; 1/2/01) as applied to claims 16, 17, 21-29, and 31-35 above, and further in view of Mao et al (Journal of Virology, 2010, 84(5): 2331-2339; 3/13/19 IDS).
The teachings of Rose are discussed above.  
Rose does not specifically teach administering a DNA construct encoding the VSV-G-comprising and antigen-comprising recombinant fusion protein vaccines of Rose.  However, these deficiencies are made up in the teachings of Mao et al.
Mao et al teaches a method of therapeutically treating tumors comprising administering DNA constructs encoding VSV-G (of Rose) and DNA constructs encoding a tumor antigen (Figure 1, in particular).
One of ordinary skill in the art would have been motivated with an expectation of success to treat a subject with a tumor comprising administering the VSV-G-comprising and antigen-comprising recombinant fusion protein vaccines of Rose as a DNA vaccine because Mao et al teaches a method of therapeutically treating tumors comprising administering DNA constructs encoding VSV-G (of Rose) and DNA constructs encoding a tumor antigen (Figure 1, in 
In the Reply of 2/28/22, Applicant repeats arguments addressed above.

Allowable Subject Matter
Claim 20 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642